



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Delay, 2016 ONCA 416

DATE: 20160527

DOCKET: C61222

Watt, Tulloch and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Terry Delay

Appellant

Terry Delay, acting in person

Craig Harper, for the respondent

Heard: May 10, 2016

On appeal from the conviction entered on September 21,
    2015 and the sentence imposed on October 2, 2015 by Justice D.M. Lahaie of the
    Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We see no merit to this appeal.  The evidence at trial disclosed that
    the complainant was assaulted by the appellant over a period of time.  The
    investigating officer observed fresh blood and injuries on the complainant
    consistent with her evidence.

[2]

There was also independent evidence from the 911 call heard by the
    investigating officer which corroborated the evidence of the civilian
    witnesses.  All of this evidence was considered in the trial judges assessment
    of the credibility of all the witnesses.

[3]

We see no basis to interfere with his findings.  Accordingly, the appeal
    as to the conviction is dismissed.

[4]

With respect to the sentence appeal, the appellant has a record with
    some 85 previous convictions, a number of which are domestic-related assaults. 
    In our view, the sentence imposed was appropriate considering this appellants
    criminal antecedents, and the relevant principles of sentencing.

[5]

Accordingly, while leave to appeal sentence is granted, the sentence
    appeal is dismissed.


